Mr. Justice Lawrence, dissenting : I do not understand either counsel or the majority of the court to deny that Congress has' the power to impose what is known as a stamp tax. Conceding this, it follows, in my judgment, that that body has, also, the incidental power of declaring the penalty for failure to affix a stamp, which penalty may be a fine or the avoidance of the unstamped instrument, or both. Only by recognizing this incidental power can the power to tax by means-of stamps be made effective. I, therefore, dissent from the opinion of the majority of the court upon this question.